Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension collars mounted on the actuator” (see claims 3 and 10; see specification [0050] that recites “one or more extension collars mounted on top of the jack actuator.”, but the figures do not appear to show the extension collars) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32a, 32b, 32c.
The drawings are objected to because:
in Figure 1, the lead line for 34 appears to be pointing to the wrong structure and should instead point to the collet portion of latch 28;
in Figures 3 and 5, there appears to be a discrepancy in determining the position of the split ring ratcheting lock 32 and it is not clear if the position is supposed to be axially engaging/abutting with the bottom piston sleeve 54 or if it should be axially separated from the bottom piston sleeve 54; the discrepancy arises due to the figure showing both positions in which the lock 32 on the left-side is shown as engaging/abutting the sleeve 54 whereas on the right-side it is shown as   
    PNG
    media_image1.png
    315
    715
    media_image1.png
    Greyscale
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities: there is a double inclusion issue with the phrase “an expandable tubular” since it was previously recited in parent claim 1. It 
Claim 6 is objected to because of the following informalities: in line 5, it appears that a word is missing and that the word --to-- should be inserted after the phrase “are sized” to improve clarity.
Claim 8 is objected to because of the following informalities: there is a double inclusion issue with the phrase “an expandable tubular” at line 2 since it was previously recited at line 1. It is suggested to replace the article “an” with --the-- in the phrase “an expandable tubular” at line 2.
Claim 8 is objected to because of the following informalities: there is a double inclusion issue with the phrase “an operational pipe” at line 9 since it was previously recited at line 3. It is suggested to replace the article “an” with --the-- in the phrase “an operational pipe” at line 9.
Claim 13 is objected to because of the following informalities: there is a double inclusion issue with the phrase “an expandable tubular” since it was previously recited in parent claim 8. It is suggested to replace the article “an” with --the-- in the phrase “an expandable tubular” at line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 5, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. US7779923 in view of Dallas US5927403 and Harris et al. US8684096.
Regarding independent claim 1, Holland discloses, in Figures 1A-1I,
An expansion system (Fig. 1A-1I; expansion system 300) for expanding an expandable tubular (expandable tubular member 316), comprising: an actuator (assembly of support member 310 and chamber 364); an operational pipe (assembly of tubular support member 302 and tubular locking assembly 304); a mandrel and cone assembly (assembly of tubular support member 312 and expansion cone 314); and a locking mechanism (the shear pin of tubular locking assembly 304).
Holland is silent regarding an operational pipe that includes a plurality of sections; a mandrel and cone assembly that includes a plurality of extensions.
Dallas teaches a plurality of sections and a plurality of extensions (col. 7:8-22; mandrel length is adaptable with extension sections to yield a desired length to match the operational length requirements for a corresponding oilfield equipment application for the purpose of eliminating the need for stocking a separate mandrel length for each application).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the operational pipe and the mandrel and cone assembly as taught by Holland to include plurality of sections and a plurality of extensions as taught by Dallas for the purpose of providing a length-adjustable operational pipe and a length-adjustable mandrel and cone assembly and thus eliminating the need for stocking a separate length of operational pipe and a separate length of mandrel and cone assembly for each oilfield 
Holland is silent regarding a unidirectional locking mechanism stationary relative to one of the actuator or the operational pipe and unidirectionally movable relative to the other of the actuator and the operational pipe.
Harris teaches a unidirectional locking mechanism stationary relative to one of the actuator or the operational pipe and unidirectionally movable relative to the other of the actuator and the operational pipe (Fig. 7a-7c; col. 11:7-25; a split ring ratchet ring 26 positioned between mandrel 20 and swage 21; the split ring ratchet ring 26 has pawls that engage corresponding detents on the outer surface of mandrel 20 and the inner surface of swage 21).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the locking mechanism (the shear pin of tubular locking assembly 304) as taught by Holland with the unidirectional locking mechanism as taught by Harris since both locking mechanisms are known elements that obtain the predictable result of providing a locking coupling means that cooperate with downhole tubulars with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). The modification would still allow and obtain the predictable result of Holland’s tubular locking assembly 304 being pulled upwards/uphole for retrieval to the surface as shown in Holland’s Figure 1G while restricting relative downwards/downhole movement by the unidirectional locking mechanism so that the actuator (assembly of support member 310 and chamber 364) can still actuate/operate/displace the mandrel and cone assembly (assembly of tubular support member 312 and expansion cone 314).

Regarding claims 5 and 12, Holland discloses wherein the expandable tubular has no shoe or plug (Fig. 1A).

Regarding independent claim 8, Holland discloses, in Figures 1A-1I,
A method (Fig. 1A-1I; expansion system 300) for expanding an expandable tubular (expandable tubular member 316), comprising: a length of an expandable tubular (expandable tubular member 316); an operational pipe (assembly of tubular support member 302 and tubular locking assembly 304); a mandrel and cone assembly (assembly of tubular support member 312 and expansion cone 314); assembling an expansion system (Fig. 1A-1I; expansion system 300) including: an actuator (assembly of support member 310 and chamber 364); an operational pipe (assembly of tubular support member 302 and tubular locking assembly 304); a mandrel and cone assembly (assembly of tubular support member 312 and expansion cone 314); and a locking mechanism (the shear pin of tubular locking assembly 304); and expanding the expandable tubular with the expansion system (Fig. 1A-1I).
Holland is silent regarding measuring a length of an expandable tubular; determining a first number of sections to form an operational pipe based on the measured length; determining a second number of extensions to form a mandrel and cone assembly based on the measured length; an operational pipe formed with the first number of sections; a mandrel and cone assembly formed with the second number of extensions.
Dallas teaches measuring a length, determining a number of sections to form based on the measured length, extensions, and sections (col. 7:8-22; mandrel length is adaptable with extension sections to yield a desired length to match the operational length requirements for a corresponding oilfield equipment application for the purpose of eliminating the need for stocking a separate mandrel length for each application).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and the operational pipe and the mandrel and cone assembly as taught by Holland to include the steps of measuring a length of a main component to be installed at an oilfield wellsite and to adjust the length of other corresponding components 
Holland is silent regarding a unidirectional locking mechanism stationary relative to one of the actuator or the operational pipe and unidirectionally movable relative to the other of the actuator and the operational pipe.
Harris teaches a unidirectional locking mechanism stationary relative to one of the actuator or the operational pipe and unidirectionally movable relative to the other of the actuator and the operational pipe (Fig. 7a-7c; col. 11:7-25; a split ring ratchet ring 26 positioned between mandrel 20 and swage 21; the split ring ratchet ring 26 has pawls that engage corresponding detents on the outer surface of mandrel 20 and the inner surface of swage 21).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the locking mechanism (the shear pin of tubular locking assembly 304) as taught by Holland with the unidirectional locking mechanism as taught by Harris since both locking mechanisms are known elements that obtain the predictable result of providing a locking coupling means that cooperate with downhole tubulars with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). The modification would still allow and obtain the predictable result of Holland’s tubular locking assembly 304 being pulled upwards/uphole for retrieval to the surface as shown in Holland’s Figure 1G while restricting relative downwards/downhole movement by the unidirectional locking mechanism so that the actuator (assembly of support member 310 and chamber 364) can still actuate/operate/displace 

Regarding claim 15, Holland in view of Dallas and Harris teaches stroking the actuator repeatedly (Holland; Fig. 1E to Fig. 1I showing a down-stroke and an up-stroke); engaging the unidirectional locking mechanism to the operational pipe during a stroke of the actuator (Holland; Fig. 1E showing a down-stroke); and moving the unidirectional locking mechanism relative to the operational pipe during a reverse stroke of the actuator (Holland; Fig. 1F-1I showing an up-stroke).

Claim(s) 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. US7779923 in view of Dallas US5927403 and Harris et al. US8684096 as applied to claim 1 above, and further in view of Hutton US9624727.
Regarding claims 2 and 9, Holland in view of Dallas and Harris teaches wherein the unidirectional locking mechanism includes a split-ring ratcheting lock configured to releasably engage and unidirectionally lock (Harris; Fig. 7a-7c; col. 11:7-25; a split ring ratchet ring 26 positioned between mandrel 20 and swage 21; the split ring ratchet ring 26 has pawls that engage corresponding detents on the outer surface of mandrel 20 and the inner surface of swage 21) to inner detent (Harris; Fig. 7a-7c; col. 11:7-25; the split ring ratchet ring 26 has pawls that engage corresponding detents on the inner surface of swage 21) on the plurality of sections (Dallas; col. 7:8-22; plurality of sections) of the operational pipe (Holland; assembly of tubular support member 302 and tubular locking assembly 304).
Holland in view of Dallas and Harris does not teach inner threads on the plurality of sections of the operational pipe.
Hutton teaches threads (col. 4:48-60 a coupling feature can be a detent or a thread).


Regarding claims 3 and 10, Holland in view of Dallas and Harris teaches wherein the unidirectional locking mechanism includes a split-ring ratcheting lock configured to releasably engage and unidirectionally lock (Harris; Fig. 7a-7c; col. 11:7-25; a split ring ratchet ring 26 positioned between mandrel 20 and swage 21; the split ring ratchet ring 26 has pawls that engage corresponding detents on the outer surface of mandrel 20 and the inner surface of swage 21) to outer detent (Harris; Fig. 7a-7c; col. 11:7-25; the split ring ratchet ring 26 has pawls that engage corresponding detents on the inner surface of swage 21) on a housing of the actuator or extension collars mounted on the actuator (Holland; the housing portion of support member 310).
Holland in view of Dallas and Harris does not teach outer threads on a housing of the actuator or extension collars mounted on the actuator.
Hutton teaches threads (col. 4:48-60 a coupling feature can be a detent or a thread).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the detent as taught by Harris with threads as taught by Hutton since the detent and threads are known elements that obtain the predictable result of providing a coupling means that cooperate with downhole oilfield equipment with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Allowable Subject Matter
Claim(s) 4, 6-7, 11, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou US9702229 teaches, in Figures 12 and 15-16, a multi-stage piston actuator that is set by a ball/seat configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	09/08/21